Exhibit 10. 99 SECOND AMENDMENT TO EMPLOYMENT AGREEMENT This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment Agreement”), is dated as of October7, 2014, by and between COLLECTORS UNIVERSE, INC., a Delaware Corporation (the “Company” or “CUI”), and ROBERT G. DEUSTER (“Executive”), with reference to the following: R E C I T A L S : A.Executive is employed as Chief Executive Officer of the Company under an Employment Agreement dated as of October 10, 2012 and amended by the First Amendment to Employment Agreement dated as of September23, 2013 (as so amended, the “Employment Agreement”), which extended the term of the Employment Agreement by one year to October15, 2014; and B.The Company and the CEO desire to further extend the term of the Employment Agreement as and to the extent provided hereinafter in this Amendment Agreement. A G R E E M E N T NOW, THEREFORE, in consideration of the respective promises of each party made to the other in this Amendment Agreement and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by each of the parties, it is agreed as follows: 1.
